Citation Nr: 1732976	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  07-24 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for sacroiliitis, to include as secondary to service-connected chronic pelvic pain with dyspareunia.

 2. Entitlement to service connection for fibromyalgia, to include as secondary to service-connected chronic pelvic pain with dyspareunia and/or posttraumatic stress disorder (PTSD) with depression and insomnia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T. P.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied service connection for sacroiliitis and fibromyalgia.

The Veteran and a witness testified before the undersigned Veterans Law Judge (VLJ) at a June 2013 Board hearing conducted at the RO.  A transcript of the hearing is of record.

In November 2016, the Board remanded the issues on appeal for additional development; the claims file has been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its October 2013 remand, found that the December 2004 VA etiological opinion was inadequate because the examiner did not fully address the secondary service connection aspect of the claim or the Veteran's contentions regarding the origin of her sacroiliitis.  Specifically, the Veteran has asserted that her sacroiliitis is arthritis of the sacrum and the sacrum is connected to the pelvic bone, and she is service-connected for chronic pelvic pain with dyspareunia.  During her Board hearing, she asserted that she began to have symptoms of sacroiliitis during service on maneuvers at 29 Palms, and that she had a fractured tailbone, hip pain, back pain, and pelvic pain since. 

On VA examination in May 2014, resultant to the Board's October 2013 Remand, the Veteran reported that she was assaulted in service and developed sacroiliac pain, bilaterally, with a worsening course.  She reported that she incurred a coccyx fracture as a child and re-fractured her coccyx in 1995, and did not seek treatment for such.  The examiner provided a negative etiological opinion that the Veteran's sacroiliitis was related to a broken tailbone in service that occurred when she was sexually assaulted and that she had sacroiliitis in service, or had its clinical onset during service or is related to any in-service disease, event, or injury, to include her in-service complaints of back pain.  The examiner reasoned that there was no documentation in the service treatment records to support her assertion and that a coccyx fracture does not cause sacroiliitis.  The examiner reported that the sole report of back pain documented in the service treatment records was during pregnancy and that back pain associated with pregnancy is a common acute complaint, and is neither suggestive nor diagnostic of any chronic low back condition to include sacroiliitis.  The examiner also opined that the Veteran's sacroiliitis was not proximately caused by or the result of, or aggravated beyond normal progression, by her service-connected chronic pelvic pain with dyspareunia, and reported that there was no basis in medical fact to support such a claim. 

The May 2014 VA opinion was deemed inadequate by the Board in its November 2016 Remand.  The examiner, at least in part, based the negative etiological opinion on the fact that the Veteran's service treatment records did not support the conclusion that her sacroiliitis was related to a broken tailbone in service that occurred when she was sexually assaulted and that she had sacroiliitis in service, or had its clinical onset during service or is related to any in-service disease, event, or injury, to include her in-service complaints of back pain.  It appears that the examiner thus did not consider the Veteran's lay statements.  The examiner also based the opinion on the conclusion that the sole report of back pain documented in the service treatment records was during pregnancy, and such is not borne by the record.  The Veteran's service treatment records dated in May 1993, October 1993, and October 1994, demonstrate complaints of back pain.  Further, the examiner did not offer a sufficient response to the Board's inquiries as to the Veteran's claim on a secondary basis, only concluding that there was no medical evidence to support the claim.  The Board, in its November 2016 Remand, directed the AOJ to obtain a sufficient opinion. 

In December 2016, a VA examiner declined to provide the requested etiological opinions on the basis that they found that the Veteran did not have a diagnosis of sacroiliitis.  The examiner cited a May 2005 VA treatment record indicating that that the treatment provider found that it was unclear if the Veteran had a
spondylopathy [sacroiliitis] and sent the Veteran for dedicated sacroiliac joint
views to help with the diagnosis of sacroiliitis, and that the treatment provider reported that if such X-rays were normal, the label of a diagnosis of chronic sacroiliitis should be removed.  The examiner cited November 2005 results of VA X-rays with no sacroiliitis documented, May 2013 and January 2016 results of VA computed tomography (CT) of the abdomen/pelvis with no sacroiliitis documented, a report of a February 2016 VA rheumatology evaluation with no sacroiliitis documented, and multiple recent VA treatment records that were silent with regards to signs or symptoms of sacroiliitis.  

Thus, it is not clear the precise nature of the Veteran's disability related to her prior diagnosis of sacroiliitis.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  For instance, in January 2006, a VA treatment provider diagnosed the Veteran with myofascial pain syndrome such as fibromyalgia or hypermobility syndrome.  On remand, the AOJ should obtain an opinion as to whether the Veteran's complaints, previously attributed to her prior diagnoses of sacroiliitis, a diagnosis now deemed inappropriate, represent symptoms of a separately-diagnosed disability such as hypermobility syndrome, and if so, the etiology thereof, or whether such complaints are part and parcel of her diagnosed fibromyalgia.  

In its October 2013 remand, the Board also found that an etiological opinion as to the Veteran's fibromyalgia was required, as the December 2004 VA examiner did not provide an adequate opinion as to the secondary service connection aspect of the claim.  The Board noted that a VA examiner indicated that the Veteran's psychiatric symptoms could impact her fibromyalgia symptoms.

On VA examination in May 2014, resultant to the October 2013 Board Remand, the Veteran reported that her symptoms of fibromyalgia began coincident to her hysterectomy, with a worsening course.  The examiner opined that it was less likely that the Veteran's fibromyalgia had its clinical onset during service or is related to any in-service disease, event, or injury, to include her in-service complaints of joint pain.  The examiner reasoned that there was no basis in medical fact identified to support the claim, and that complaints of joint pain were non-specific and non-diagnostic and there was no diagnosis of fibromyalgia identified in the service treatment records.  The examiner also opined that the Veteran's fibromyalgia was not proximately caused by or the result of her service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia; and that such was not aggravated beyond normal progression by her service-connected chronic pelvic pain with dyspareunia, and reported that there is no basis in medical fact to support such a claim.  The examiner commented that the Veteran's noted poor sleep resulted in fatigue and the fatigue may be additive with fatigue associated from other conditions that resulted in fatigue, such as fibromyalgia.

The May 2014 VA opinion was deemed inadequate by the Board in its November 2016 Remand.  The examiner, at least in part, based the negative etiological opinion on the fact that the Veteran's service treatment records did not support the conclusion that her fibromyalgia had its onset during service or is related to any in-service disease, event, or injury, to include her in-service complaints of joint pain.  It appears that the examiner thus did not consider the Veteran's lay statements and/or discuss why joint pain complaints were not diagnostic or specific.  Further, the examiner did not offer a sufficient response to the Board's inquiries as to the Veteran's claim on a secondary basis, only concluding that there was no medical evidence to support the claim, and not considering the Veteran's PTSD with depression and insomnia in the aggravation portion of the opinion.  The Board, in its November 2016 Remand, directed the AOJ to obtain a sufficient opinion.

In December 2016, a VA examiner opined that it was less likely that the Veteran's fibromyalgia had its clinical onset during service or was related to any in-service disease, event, or injury, to include her in-service complaints of joint pain, and any symptoms that began resultant to her hysterectomy.  The examiner reasoned that a 2005 VA rheumatology evaluation supported that the onset/diagnosis of fibromyalgia occurred post-service, and that joint pain complaints during service were not diagnostic nor specific for fibromyalgia as no such diagnosis was rendered in service, and that symptoms that began resultant to her hysterectomy, are by definition, resultant to hysterectomy, not fibromyalgia.  The VA examiner also opined that it was less likely that the Veteran's fibromyalgia was proximately caused by or the result of her service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia, or aggravated thereby.  The examiner reasoned that chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia were not medical recognized causes of fibromyalgia, and that no aggravation of the Veteran's fibromyalgia beyond normal progression by the service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia was medically documented nor identified.

In essence, the December 2016 VA opinion is an almost-identical opinion to that of the May 2014 VA opinion deemed inadequate by the Board in November 2016.  The VA examiner still did not consider the Veteran's lay statements and/or discuss why joint pain complaints were not diagnostic or specific, beyond the conclusion that such did not result in a diagnosis, information already available to the Board prior to its Remand inquiries, and simply continued to report, without sufficient rationale, that chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia are not medical recognized causes of fibromyalgia and that no aggravation was medically documented nor identified.  On remand, the AOJ should obtain a sufficient opinion that discusses the Board's inquiries, stated above in this Remand and in the detailed Remand instructions below.

The most recent VA treatment records associated with the claims file are dated in December 2016, and on remand, the AOJ should obtain the Veteran's updated VA treatment records.


Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's VA treatment records dated since December 2016.

2. Forward the Veteran's claims file to the examiner who offered the December 2016 opinions as to her sacroiliitis and fibromyalgia, or a suitable substitute.  If any examiner determines that an additional physical examination of the Veteran is required, so schedule the Veteran.

(a) The examiner should discuss, considering that the VA examiner, in December 2016, deemed a diagnosis of sacroiliitis inappropriate based on studies, whether the Veteran's symptoms, previously considered symptoms of sacroiliitis, represent symptoms of a separately-diagnosed disability such as hypermobility syndrome, or whether such complaints are part and parcel of her diagnosed fibromyalgia

(b) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's separately-diagnosed disability representing her symptoms previously considered symptoms of sacroiliitis, such as hypermobility syndrome, had its clinical onset during service or is related to any in-service disease, event, or injury, to include her in-service complaints of back pain, specifically those dated in May 1993, October 1993, and October 1994, those complaints outside of the back pain of which she complained during pregnancy, and her lay statements of long-standing symptoms.  The examiner should also specifically discuss how a coccyx fracture does or does not cause such disability. 

(c) If the Veteran is found not to have a separately-diagnosed disability representing her symptoms previously considered symptoms of sacroiliitis, such as hypermobility syndrome, related to service, the examiner should then opine as to whether it is at least as likely as not that the disability is proximately caused by or the result of her service-connected chronic pelvic pain with dyspareunia, specifically considering her contention that such disability, previously considered sacroiliitis, is arthritis of the sacrum and the sacrum is connected to the pelvic bone.

(d) If the Veteran's separately-diagnosed disability representing her symptoms previously considered symptoms of sacroiliitis, such as hypermobility syndrome, is not proximately caused by or the result of her service-connected chronic pelvic pain with dyspareunia, the examiner should then opine as to whether it is at least as likely as not that the disability was aggravated beyond normal progression by the service-connected chronic pelvic pain with dyspareunia, specifically considering her contention that such disability, previously considered sacroiliitis, is arthritis of the sacrum and the sacrum is connected to the pelvic bone.

(e) The examiner should opine as to whether it is at least as likely as not that the Veteran's fibromyalgia had its clinical onset during service or is related to any in-service disease, event, or injury, to include her in-service complaints of joint pain, and any symptoms that began resultant to her hysterectomy, as well as her in-service May 1993, October 1993, and October 1994, complaints of back pain, and her lay statements of long-standing symptoms.  The examiner should also specifically discuss why in-service joint pain complaints were not diagnostic or specific, beyond that of a conclusion that such did not result in a diagnosis, information already available to the Board.

(f) If the Veteran is found to not have fibromyalgia related to service, the examiner should then opine as to whether it is at least as likely as not that her fibromyalgia is proximately caused by or the result of her service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia, considering her complaints of pain reported during psychiatric treatment and evaluation.

(g) If the Veteran's fibromyalgia is not proximately caused by or the result of the service-connected chronic pelvic pain with dyspareunia, the examiner should then opine as to whether it is at least as likely as not that her fibromyalgia was aggravated beyond normal progression by the service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia, considering her complaints of pain reported during psychiatric treatment and evaluation.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinions, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims.  If any claim is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




